The governing question in this case is whether the defendants in error are bound by the action of the county in paying the plaintiff in error more than $75 per month for his services as superintendent.
It appears from the findings of the court that the county did pay more than $75, and that, although the defendants limited the county to $75 per month, yet the plaintiff had no knowledge or notice of this agreement, and that the defendants received the benefit of his services, while he was acting under the belief that he was to be paid at the rate of $5 per day. By the contract with the county, authorizing them to hire a superintendent to be paid out of the money agreed to be paid by the county to the architects, the defendants constituted the county its agent to hire the plaintiff, and as his compensation was left blank in the *Page 498 
contract on file with the county, and the only one to which the plaintiff had access, there was nothing to put him on notice that any specified sum had been agreed to as his pay. Under the facts of this case it was the duty of the defendants to have ascertained what compenastion the county had agreed to pay the plaintiff, and having failed to do so, and plaintiff having performed his part of the agreement, they cannot now complain.U.S. Fidelity   Guaranty Co. v. Shirk, 20 Okla. 576,95 P. 218; Midland Savings   Loan Co. v. Sutton,30 Okla. 448, 120 P. 1007; First State Bank of Keota v.Bridges, 30 Okla. 355, 135 P. 378; C., R.I.   P. R.Co. v. Newburn, 39 Okla. 704, 136 P. 174; J. I. CaseThreshing Machine Co. v. Lyons   Co., 40 Okla. 356,138 P. 167. The compensation of the plaintiff being left blank in the contract, and no agreed sum fixed by the county, he is entitled to recover the reasonable value of his services.
We therefore recommend that the judgment be reversed and the cause remanded for a new trial.
By the Court: It is so ordered. *Page 499